Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant incorrectly filed this application, 17/239,445, as a CON of 16/254,975 instead of a DIV.  The method claims of this application, 17/239,445, are the non-elected Group II of application 16/254,975.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 15, in the reply filed on 11/28/2022 is acknowledged.  The traversal is on the ground(s) that the invention of Group II is directed to the same method as the method Group I.  This is not found persuasive because of the reasons of record.  Group II is forming a substrate from a textile while the method of Group I is for forming plate with a generic including a generic substrate.  These different inventions require searching different classes which is unduly burdensome.  Applicant did not traverse all of the restrictions for all of the groups.
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claims 3-7 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manz et al. (US 2016/0286898).
Regarding Claim 1, Manz (‘898) teaches a method for forming a plate for an article of footwear (See FIGs 15, 4b, plate #150 for shoe.), the method comprising: forming a stitched article (See FIGs 15, 4b.) 

    PNG
    media_image1.png
    653
    799
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    718
    media_image2.png
    Greyscale

including: proving a substrate with a first region and a second region (See paras. 332-333, FIG-15.), however, fails to expressly disclose attaching a first strand portion formed from a first bundle of fibers to the substrate in the first region and in the second region via a series of stitches formed with a first thread to form a first layer on the substrate, the stitched article having a first concentration of the stitches in the first region along a first length of the first strand portion and a second concentration of the stitches different than the first concentration in the second region along a second length of the first strand portion.
Applicant does not set forth any non-obvious unexpected results for selecting one configuration over another.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of Applicant’s invention since the different portions of the sole perform different functions and have different mechanical requirements that they would also have different concentrations of stitches to provide the differing amounts of support for the user.
Making any adjustments in configuration and type of fibers, include those as taught by Manz (‘898), would have been within the skill set of a person having ordinary skill in the art to provide a strong plate that can function as intended.
Regarding Claim 2, Manz (‘898) teaches a method further comprising consolidating at least one of (i) fibers of at least the first bundle of fibers of the first strand portion (See para. 335.), (ii) fibers and/or a yarn of the substrate, and (iii) the first thread of the stitched article with a resin composition (See para. 335.).
Regarding Claim 8, Manz (‘898) teaches a method wherein attaching the first strand portion formed from the first bundle of fibers to the substrate includes attaching a first bundle of fibers including carbon fibers and glass fibers (See paras. 63, 146, 183, 306 and 335.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
December 3, 2022